Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/26/2021 has been entered.

Acknowledgements
Applicant’s arguments filed on 07/26/2021 are acknowledged. Amended Claims 1, 4, 6-11 and 13-18 are acknowledged by the examiner. Accordingly, claims 1-18 are remain pending and have been allowed.

Allowable Subject Matter
Claims 1-18 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 07/26/2021, page 14-16, the cited prior art fails to disclose or suggest at least, “…read a noise signal and a first data 

As stated in the Applicant's Arguments dated 07/26/2021, page 14-16, the cited prior art fails to disclose or suggest at least, “…reading a noise signal and a first data signal from a pixel of the plurality of pixels; performing, by the signal processing unit, a first signal process, wherein the first signal process includes a first analog to digital (A/D) conversion of the noise signal and the first data signal;Page 5 of 17Application No.: 16/612,490Reply to Office Action of April 27, 2021 andAdvisory Action of July 6, 2021 recording, by the signal processing unit, a signal

As stated in the Applicant's Arguments dated 07/26/2021, page 14-16, the cited prior art fails to disclose or suggest at least, “……read a signal from a pixel of the plurality of pixels; and Page 7 of 17Application No.: 16/612,490Reply to Office Action of April 27, 2021 andAdvisory Action of July 6, 2021perform a first A/D conversion and a second A/D conversion of the noise signal and  the first data signal; a third semiconductor substrate including a memory unit, wherein the first semiconductor substrate, the second semiconductor substrate, and the third semiconductor substrate are laminated in three layers, the first semiconductor substrate is in an uppermost layer of the three layers, the read signal includes: a noise signal and a first data signal obtained from a first frame, and a second data signal obtained from a second frame that is subsequent to the first frame, the A/D conversion unit is further configured to perform the first A/D conversion of the first data signal and the noise signal1 the memory unit is configured to record a result of the first A/D conversion of the noise signal, the result of the first A/D conversion of the noise signal is obtained from the first frame, and perform the second A/D conversion based on the second data signal and the result of the first A/D conversion of the noise signal…..” as recited in amended claim 15. Therefore claim 15 is allowed. 

As stated in the Applicant's Arguments dated 07/26/2021, page 14-16, the cited prior art fails to disclose or suggest at least, “……read a signal from a pixel of the plurality of pixels; and perform a first A/D conversion and a second A/D conversion of [[a 

Independent claims 14 and 17 include elements similar to those of amended claim 1 and 15 and for those same reasons Independent Claims 14 and 17 are allowed also.

The dependent claims 2-12 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698